Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 1 of 8 PageID: 176




                        EXHIBIT D
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 2 of 8 PageID: 177

                           UNITED STATES DEPARTMENT OF EDUCATION
                                           OFFICE FOR CIVIL RIGHTS




                                                  September 2017

                                      Q&A on Campus Sexual Misconduct

Under Title IX of the Education Amendments of 1972 and its implementing regulations, an institution that
receives federal funds must ensure that no student suffers a deprivation of her or his access to educational
opportunities on the basis of sex. The Department of Education intends to engage in rulemaking on the topic of
schools’ Title IX responsibilities concerning complaints of sexual misconduct, including peer-on-peer sexual
harassment and sexual violence. The Department will solicit input from stakeholders and the public during that
rulemaking process. In the interim, these questions and answers—along with the Revised Sexual Harassment
Guidance previously issued by the Office for Civil Rights 1—provide information about how OCR will assess a
school’s compliance with Title IX.

                    SCHOOLS’ RESPONSIBILITY TO ADDRESS SEXUAL MISCONDUCT

Question 1:

What is the nature of a school’s responsibility to address sexual misconduct?

Answer:

Whether or not a student files a complaint of alleged sexual misconduct or otherwise asks the school to take
action, where the school knows or reasonably should know of an incident of sexual misconduct, the school
must take steps to understand what occurred and to respond appropriately. 2 In particular, when sexual
misconduct is so severe, persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit
from the school’s programs or activities, a hostile environment exists and the school must respond. 3




1
  Office for Civil Rights, Revised Sexual Harassment Guidance (66 Fed. Reg. 5512, Jan. 19, 2001), available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf [hereinafter 2001 Guidance]; see also Office for Civil
Rights, Dear Colleague Letter on Sexual Harassment (Jan. 25, 2006), available at
https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.
2
  2001 Guidance at (VII).
3
  Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 631 (1999); 34 C.F.R. § 106.31(a); 2001 Guidance at (V)(A)(1).
Title IX prohibits discrimination on the basis of sex “under any education program or activity” receiving federal
financial assistance, 20 U.S.C. § 1681(a); 34 C.F.R. § 106.1, meaning within the “operations” of a postsecondary
institution or school district, 20 U.S.C. § 1687; 34 C.F.R. § 106.2(h). The Supreme Court has explained that the
statute “confines the scope of prohibited conduct based on the recipient’s degree of control over the harasser and the
environment in which the harassment occurs.” Davis, 526 U.S. at 644. Accordingly, OCR has informed institutions
that “[a] university does not have a duty under Title IX to address an incident of alleged harassment where the
incident occurs off-campus and does not involve a program or activity of the recipient.” Oklahoma State University
Determination Letter at 2, OCR Complaint No. 06-03-2054 (June 10, 2004); see also University of Wisconsin-
Madison Determination Letter, OCR Complaint No. 05-07-2074 (Aug. 6, 2009) (“OCR determined that the alleged
assault did not occur in the context of an educational program or activity operated by the University.”). Schools are
responsible for redressing a hostile environment that occurs on campus even if it relates to off-campus activities.
Under the Clery Act, postsecondary institutions are obliged to collect and report statistics on crimes that occur on
campus, on noncampus properties controlled by the institution or an affiliated student organization and used for
educational purposes, on public property within or immediately adjacent to campus, and in areas within the patrol
jurisdiction of the campus police or the campus security department. 34 C.F.R. § 668.46(a); 34 C.F.R. § 668.46(c).


                                                                                                                     1
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 3 of 8 PageID: 178



Each recipient must designate at least one employee to act as a Title IX Coordinator to coordinate its
responsibilities in this area. 4 Other employees may be considered “responsible employees” and will help the
student to connect to the Title IX Coordinator. 5

In regulating the conduct of students and faculty to prevent or redress discrimination, schools must formulate,
interpret, and apply their rules in a manner that respects the legal rights of students and faculty, including those
court precedents interpreting the concept of free speech. 6

                                         THE CLERY ACT AND TITLE IX

Question 2:

What is the Clery Act and how does it relate to a school’s obligations under Title IX?

Answer:

Institutions of higher education that participate in the federal student financial aid programs are subject to the
requirements of the Clery Act as well as Title IX. 7 Each year, institutions must disclose campus crime statistics
and information about campus security policies as a condition of participating in the federal student aid
programs. The Violence Against Women Reauthorization Act of 2013 amended the Clery Act to require
institutions to compile statistics for incidents of dating violence, domestic violence, sexual assault, and stalking,
and to include certain policies, procedures, and programs pertaining to these incidents in the annual security
reports. In October 2014, following a negotiated rulemaking process, the Department issued amended
regulations to implement these statutory changes. 8 Accordingly, when addressing allegations of dating
violence, domestic violence, sexual assault, or stalking, institutions are subject to the Clery Act regulations as
well as Title IX.

                                              INTERIM MEASURES

Question 3:

What are interim measures and is a school required to provide such measures?

Answer:

Interim measures are individualized services offered as appropriate to either or both the reporting and
responding parties involved in an alleged incident of sexual misconduct, prior to an investigation or while an
investigation is pending. 9 Interim measures include counseling, extensions of time or other course-related
adjustments, modifications of work or class schedules, campus escort services, restrictions on contact between
the parties, changes in work or housing locations, leaves of absence, increased security and monitoring of
certain areas of campus, and other similar accommodations.




4
  34 C.F.R. § 106.8(a).
5
  2001 Guidance at (V)(C).
6
  Office for Civil Rights, Dear Colleague Letter on the First Amendment (July 28, 2003), available at
https://www2.ed.gov/about/offices/list/ocr/firstamend.html; 2001 Guidance at (XI).
7
  Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, Pub. L. No. 101-542, 20
U.S.C. § 1092(f).
8
  See 34 C.F.R. § 668.46.
9
  See 2001 Guidance at (VII)(A).


                                                                                                                    2
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 4 of 8 PageID: 179



It may be appropriate for a school to take interim measures during the investigation of a complaint. 10 In fairly
assessing the need for a party to receive interim measures, a school may not rely on fixed rules or operating
assumptions that favor one party over another, nor may a school make such measures available only to one
party. Interim measures should be individualized and appropriate based on the information gathered by the
Title IX Coordinator, making every effort to avoid depriving any student of her or his education. The measures
needed by each student may change over time, and the Title IX Coordinator should communicate with each
student throughout the investigation to ensure that any interim measures are necessary and effective based on
the students’ evolving needs.

                             GRIEVANCE PROCEDURES AND INVESTIGATIONS

Question 4:

What are the school’s obligations with regard to complaints of sexual misconduct?

Answer:

A school must adopt and publish grievance procedures that provide for a prompt and equitable resolution of
complaints of sex discrimination, including sexual misconduct. 11 OCR has identified a number of elements in
evaluating whether a school’s grievance procedures are prompt and equitable, including whether the school
(i) provides notice of the school’s grievance procedures, including how to file a complaint, to students, parents
of elementary and secondary school students, and employees; (ii) applies the grievance procedures to
complaints filed by students or on their behalf alleging sexual misconduct carried out by employees, other
students, or third parties; (iii) ensures an adequate, reliable, and impartial investigation of complaints, including
the opportunity to present witnesses and other evidence; (iv) designates and follows a reasonably prompt time
frame for major stages of the complaint process; (v) notifies the parties of the outcome of the complaint; and
(vi) provides assurance that the school will take steps to prevent recurrence of sexual misconduct and to
remedy its discriminatory effects, as appropriate. 12

Question 5:

What time frame constitutes a “prompt” investigation?

Answer:

There is no fixed time frame under which a school must complete a Title IX investigation. 13 OCR will evaluate a
school’s good faith effort to conduct a fair, impartial investigation in a timely manner designed to provide all
parties with resolution.

Question 6:

What constitutes an “equitable” investigation?


10
   2001 Guidance at (VII)(A). In cases covered by the Clery Act, a school must provide interim measures upon the
request of a reporting party if such measures are reasonably available. 34 C.F.R. § 668.46(b)(11)(v).
11
   34 C.F.R. § 106.8(b); 2001 Guidance at (V)(D); see also 34 C.F.R. § 668.46(k)(2)(i) (providing that a proceeding
which arises from an allegation of dating violence, domestic violence, sexual assault, or stalking must “[i]nclude a
prompt, fair, and impartial process from the initial investigation to the final result”).
12
   2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k). Postsecondary institutions are required to report publicly
the procedures for institutional disciplinary action in cases of alleged dating violence, domestic violence, sexual
assault, and stalking, 34 C.F.R. § 668.46 (k)(1)(i), and to include a process that allows for the extension of
timeframes for good cause with written notice to the parties of the delay and the reason for the delay, 34 C.F.R.
§ 668.46 (k)(3)(i)(A).
13
   2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k)(3)(i)(A).


                                                                                                                    3
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 5 of 8 PageID: 180



Answer:

In every investigation conducted under the school’s grievance procedures, the burden is on the school—not on
the parties—to gather sufficient evidence to reach a fair, impartial determination as to whether sexual
misconduct has occurred and, if so, whether a hostile environment has been created that must be redressed. A
person free of actual or reasonably perceived conflicts of interest and biases for or against any party must lead
the investigation on behalf of the school. Schools should ensure that institutional interests do not interfere with
the impartiality of the investigation.

An equitable investigation of a Title IX complaint requires a trained investigator to analyze and document the
available evidence to support reliable decisions, objectively evaluate the credibility of parties and witnesses,
synthesize all available evidence—including both inculpatory and exculpatory evidence—and take into account
the unique and complex circumstances of each case. 14

Any rights or opportunities that a school makes available to one party during the investigation should be made
available to the other party on equal terms. 15 Restricting the ability of either party to discuss the investigation
(e.g., through “gag orders”) is likely to deprive the parties of the ability to obtain and present evidence or
otherwise to defend their interests and therefore is likely inequitable. Training materials or investigative
techniques and approaches that apply sex stereotypes or generalizations may violate Title IX and should be
avoided so that the investigation proceeds objectively and impartially. 16

Once it decides to open an investigation that may lead to disciplinary action against the responding party, a
school should provide written notice to the responding party of the allegations constituting a potential violation
of the school’s sexual misconduct policy, including sufficient details and with sufficient time to prepare a
response before any initial interview. Sufficient details include the identities of the parties involved, the specific
section of the code of conduct allegedly violated, the precise conduct allegedly constituting the potential
violation, and the date and location of the alleged incident. 17 Each party should receive written notice in
advance of any interview or hearing with sufficient time to prepare for meaningful participation. The
investigation should result in a written report summarizing the relevant exculpatory and inculpatory evidence.
The reporting and responding parties and appropriate officials must have timely and equal access to any
information that will be used during informal and formal disciplinary meetings and hearings. 18

                                  INFORMAL RESOLUTIONS OF COMPLAINTS

Question 7:

After a Title IX complaint has been opened for investigation, may a school facilitate an informal resolution of the
complaint?

Answer:

If all parties voluntarily agree to participate in an informal resolution that does not involve a full investigation and
adjudication after receiving a full disclosure of the allegations and their options for formal resolution and if a
school determines that the particular Title IX complaint is appropriate for such a process, the school may
facilitate an informal resolution, including mediation, to assist the parties in reaching a voluntary resolution.




14
   2001 Guidance at (V)(A)(1)-(2); see also 34 C.F.R. § 668.46(k)(2)(ii).
15
   2001 Guidance at (X).
16
   34 C.F.R. § 106.31(a).
17
   2001 Guidance at (VII)(B).
18
   34 C.F.R. § 668.46(k)(3)(i)(B)(3).


                                                                                                                         4
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 6 of 8 PageID: 181



                                  DECISION-MAKING AS TO RESPONSIBILITY

Question 8:

What procedures should a school follow to adjudicate a finding of responsibility for sexual misconduct?

Answer:

The investigator(s), or separate decision-maker(s), with or without a hearing, must make findings of fact and
conclusions as to whether the facts support a finding of responsibility for violation of the school’s sexual
misconduct policy. If the complaint presented more than a single allegation of misconduct, a decision should be
reached separately as to each allegation of misconduct. The findings of fact and conclusions should be
reached by applying either a preponderance of the evidence standard or a clear and convincing evidence
standard. 19

The decision-maker(s) must offer each party the same meaningful access to any information that will be used
during informal and formal disciplinary meetings and hearings, including the investigation report. 20 The parties
should have the opportunity to respond to the report in writing in advance of the decision of responsibility
and/or at a live hearing to decide responsibility.

Any process made available to one party in the adjudication procedure should be made equally available to the
other party (for example, the right to have an attorney or other advisor present and/or participate in an interview
or hearing; the right to cross-examine parties and witnesses or to submit questions to be asked of parties and
witnesses). 21 When resolving allegations of dating violence, domestic violence, sexual assault, or stalking, a
postsecondary institution must “[p]rovide the accuser and the accused with the same opportunities to have
others present during any institutional disciplinary proceeding, including the opportunity to be accompanied to
any related meeting or proceeding by the advisor of their choice.” 22 In such disciplinary proceedings and any
related meetings, the institution may “[n]ot limit the choice of advisor or presence for either the accuser or the
accused” but “may establish restrictions regarding the extent to which the advisor may participate in the
proceedings.” 23

Schools are cautioned to avoid conflicts of interest and biases in the adjudicatory process and to prevent
institutional interests from interfering with the impartiality of the adjudication. Decision-making techniques or
approaches that apply sex stereotypes or generalizations may violate Title IX and should be avoided so that
the adjudication proceeds objectively and impartially.



19
   The standard of evidence for evaluating a claim of sexual misconduct should be consistent with the standard the
school applies in other student misconduct cases. In a recent decision, a court concluded that a school denied “basic
fairness” to a responding party by, among other things, applying a lower standard of evidence only in cases of
alleged sexual misconduct. Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 607 (D. Mass. 2016) (“[T]he lowering of
the standard appears to have been a deliberate choice by the university to make cases of sexual misconduct easier to
prove—and thus more difficult to defend, both for guilty and innocent students alike. It retained the higher standard
for virtually all other forms of student misconduct. The lower standard may thus be seen, in context, as part of an
effort to tilt the playing field against accused students, which is particularly troublesome in light of the elimination
of other basic rights of the accused.”). When a school applies special procedures in sexual misconduct cases, it
suggests a discriminatory purpose and should be avoided. A postsecondary institution’s annual security report must
describe the standard of evidence that will be used during any institutional disciplinary proceeding arising from an
allegation of dating violence, domestic violence, sexual assault, or stalking. 34 C.F.R. § 668.46(k)(1)(ii).
20
   34 C.F.R. § 668.46(k)(3)(i)(B)(3).
21
   A school has discretion to reserve a right of appeal for the responding party based on its evaluation of due process
concerns, as noted in Question 11.
22
   34 C.F.R. § 668.46(k)(2)(iii).
23
   34 C.F.R. § 668.46(k)(2)(iv).


                                                                                                                       5
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 7 of 8 PageID: 182



                           DECISION-MAKING AS TO DISCIPLINARY SANCTIONS

Question 9:

What procedures should a school follow to impose a disciplinary sanction against a student found responsible
for a sexual misconduct violation?

Answer:

The decision-maker as to any disciplinary sanction imposed after a finding of responsibility may be the same or
different from the decision-maker who made the finding of responsibility. Disciplinary sanction decisions must
be made for the purpose of deciding how best to enforce the school’s code of student conduct while
considering the impact of separating a student from her or his education. Any disciplinary decision must be
made as a proportionate response to the violation. 24 In its annual security report, a postsecondary institution
must list all of the possible sanctions that the institution may impose following the results of any institutional
disciplinary proceeding for an allegation of dating violence, domestic violence, sexual assault, or stalking. 25

                                     NOTICE OF OUTCOME AND APPEALS

Question 10:

What information should be provided to the parties to notify them of the outcome?

Answer:

OCR recommends that a school provide written notice of the outcome of disciplinary proceedings to the
reporting and responding parties concurrently. The content of the notice may vary depending on the underlying
allegations, the institution, and the age of the students. Under the Clery Act, postsecondary institutions must
provide simultaneous written notification to both parties of the results of the disciplinary proceeding along with
notification of the institution’s procedures to appeal the result if such procedures are available, and any
changes to the result when it becomes final. 26 This notification must include any initial, interim, or final decision
by the institution; any sanctions imposed by the institution; and the rationale for the result and the sanctions. 27
For proceedings not covered by the Clery Act, such as those arising from allegations of harassment, and for all
proceedings in elementary and secondary schools, the school should inform the reporting party whether it
found that the alleged conduct occurred, any individual remedies offered to the reporting party or any sanctions
imposed on the responding party that directly relate to the reporting party, and other steps the school has taken
to eliminate the hostile environment, if the school found one to exist. 28 In an elementary or secondary school,
the notice should be provided to the parents of students under the age of 18 and directly to students who are
18 years of age or older. 29




24
   34 C.F.R. § 106.8(b); 2001 Guidance at (VII)(A).
25
   34 C.F.R. § 668.46(k)(1)(iii).
26
   34 C.F.R. § 668.46(k)(2)(v). The Clery Act applies to proceedings arising from allegations of dating violence,
domestic violence, sexual assault, and stalking.
27
   34 C.F.R. § 668.46(k)(3)(iv).
28
   A sanction that directly relates to the reporting party would include, for example, an order that the responding
party stay away from the reporting party. See 2001 Guidance at vii n.3. This limitation allows the notice of outcome
to comply with the requirements of the Family Educational Rights and Privacy Act. See 20 U.S.C. § 1232g(a)(1)(A);
34 C.F.R. § 99.10; 34 C.F.R. § 99.12(a). FERPA provides an exception to its requirements only for a postsecondary
institution to communicate the results of a disciplinary proceeding to the reporting party in cases of alleged crimes
of violence or specific nonforcible sex offenses. 20 U.S.C. § 1232g(b)(6); 34 C.F.R. § 99.31(a)(13).
29
   20 U.S.C. § 1232g(d).


                                                                                                                    6
Case 3:20-cv-04352-BRM-TJB Document 1-5 Filed 04/15/20 Page 8 of 8 PageID: 183



Question 11:

How may a school offer the right to appeal the decision on responsibility and/or any disciplinary decision?

Answer:

If a school chooses to allow appeals from its decisions regarding responsibility and/or disciplinary sanctions,
the school may choose to allow appeal (i) solely by the responding party; or (ii) by both parties, in which case
any appeal procedures must be equally available to both parties. 30

                                    EXISTING RESOLUTION AGREEMENTS

Question 12:

In light of the rescission of OCR’s 2011 Dear Colleague Letter and 2014 Questions & Answers guidance, are
existing resolution agreements between OCR and schools still binding?

Answer:

Yes. Schools enter into voluntary resolution agreements with OCR to address the deficiencies and violations
identified during an OCR investigation based on Title IX and its implementing regulations. Existing resolution
agreements remain binding upon the schools that voluntarily entered into them. Such agreements are fact-
specific and do not bind other schools. If a school has questions about an existing resolution agreement, the
school may contact the appropriate OCR regional office responsible for the monitoring of its agreement.



Note: The Department has determined that this Q&A is a significant guidance document under the Final
Bulletin for Agency Good Guidance Practices of the Office of Management and Budget, 72 Fed. Reg. 3432
(Jan. 25, 2007). This document does not add requirements to applicable law. If you have questions or are
interested in commenting on this document, please contact the Department of Education at ocr@ed.gov or
800-421-3481 (TDD: 800-877-8339).




30
   2001 Guidance at (IX). Under the Clery Act, a postsecondary institution must provide simultaneous notification of
the appellate procedure, if one is available, to both parties. 34 C.F.R. § 668.46(k)(2)(v)(B). OCR has previously
informed schools that it is permissible to allow an appeal only for the responding party because “he/she is the one
who stands to suffer from any penalty imposed and should not be made to be tried twice for the same allegation.”
Skidmore College Determination Letter at 5, OCR Complaint No. 02-95-2136 (Feb. 12, 1996); see also Suffolk
University Law School Determination Letter at 11, OCR Complaint No. 01-05-2074 (Sept. 30, 2008) (“[A]ppeal
rights are not necessarily required by Title IX, whereas an accused student’s appeal rights are a standard component
of University disciplinary processes in order to assure that the student is afforded due process before being removed
from or otherwise disciplined by the University.”); University of Cincinnati Determination Letter at 6, OCR
Complaint No. 15-05-2041 (Apr. 13, 2006) (“[T]here is no requirement under Title IX that a recipient provide a
victim’s right of appeal.”).


                                                                                                                   7
